Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 26, 2018

The Court of Appeals hereby passes the following order:

A19E0001. TODD M. O’BRIEN v. JENNIFER L. LEWIS.

      Appellant Todd M. O’Brien’s Emergency Motion is DENIED. Appellee’s
Motion for Sanctions, which was included in her response to the Appellant’s
Emergency Motion, is also DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/26/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.